UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4812


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN MARKEESE GAMBRELL-BOOKER, a/k/a AD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:13-cr-00353-MGL-4)


Submitted:   January 20, 2017             Decided:   February 24, 2017


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Elizabeth   Jean  Howard,   Assistant  United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adrian Markeese Gambrell-Booker pled guilty to conspiracy

to possess with intent to distribute and to distribute cocaine

and cocaine base, in violation of 21 U.S.C. § 846 (2012).                                The

district       court       sentenced      Gambrell-Booker           to     120    months’

imprisonment,        the    statutory     minimum         sentence.       In   accordance

with       Anders    v.    California,     386 U.S. 738    (1967),      Gambrell-

Booker’s      counsel      has    filed   a   brief        certifying     there    are    no

meritorious         grounds      for   appeal,      but    questioning     whether       the

district court complied with Fed. R. Crim. P. 11 in accepting

Gambrell-Booker’s           guilty     plea       and     whether   his    sentence       is

reasonable.

       A criminal defendant must file a notice of appeal within 14

days after the entry of judgment.                       Fed. R. App. P. 4(b)(1)(A).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

30 days to file a notice of appeal.                        Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

       The district court entered judgment on November 26, 2013.

Gambrell-Booker filed his notice of appeal, at the earliest, on

October 20, 2014, the date appearing on his notice of appeal. *




       *
       A pro se prisoner’s notice of appeal is considered filed
at the moment it is delivered to prison authorities for mailing
(Continued)
                                              2
We note that the appeal period in a criminal case is not a

jurisdictional provision, but, rather, a claim-processing rule.

United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).

But because Gambrell-Booker’s appeal is inordinately late, and

its   consideration    is   not    in   the    best    interest      of   judicial

economy, we exercise our inherent power to dismiss it.                      United

States v. Mitchell, 518 F.3d 740, 744, 750 (10th Cir. 2008).

      Because Gambrell-Booker failed to file a timely notice of

appeal   or   to   obtain   an    extension    of     the   appeal    period,   we

dismiss the appeal as untimely.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          DISMISSED




to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).




                                        3